PER CURIAM.
Lester Sanderson, Jr. (Plaintiff) appeals from the grant of summary judgment in favor of the Missouri Training Center for Men (Training Center) based on sovereign immunity. We affirm.
*932Plaintiff was an inmate at the Training Center. On November 9, 1981, he was operating a press brake machine when the ram came down on plaintiffs hand, severing four fingers of his left hand. Plaintiff brought an action for negligence against The Cincinnati Shaper Company, Inc., a/k/a Cincinnati Incorporated (the manufacturer of the machine), John R. Wald Company, Inc., (the machine’s distributor and installer) and against the Training Center and Warden Carl White for allowing the machine to be installed without safety features and/or not requiring proper safety measures.
The Training Center moved for summary judgment on the ground, inter alia, that it possessed sovereign immunity from liability because on the date of Plaintiff’s injury the Training Center did not carry liability insurance and therefore no waiver of sovereign immunity under Missouri law could apply. The trial court sustained that motion.
In order for plaintiff to prevail in this appeal, it is necessary to apply § 537.600.2 RSMo Supp.1985 retroactively. We decline to do so in view of Yount v. Bd. of Educ. for City of St. Louis, 712 S.W.2d 455 (Mo.App.1986); Anderson v. State, 709 S.W.2d 893, (Mo.App.1986); and State ex rel Missouri Highway and Transportation Commission v. Appelquist, 698 S.W.2d 883 (Mo.App.1985), which all hold that § 537.-600.2 is not retroactive.
An extended opinion would have no prec-edential value. The judgment is affirmed pursuant to Rule 84.16(b).